Citation Nr: 0101012	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

3.  Entitlement to an extension of a temporary total rating 
beyond the period from November 12, 1997, to March 1, 1998, 
under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to July 
1969.

The instant appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for an 
increased rating for residuals of a meniscectomy of the left 
knee.  By rating decision dated in September 1999, the RO 
granted a separate rating of 10 percent for degenerative 
joint disease of the left knee.  Since the claim for greater 
compensation for the left knee disability has not been 
withdrawn, increased ratings above 20 percent for residuals 
of a meniscectomy and above 10 percent for arthritis remain 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits are awarded).  

The veteran also appealed the October 1998 rating decision 
wherein it granted a temporary total disability evaluation 
for the period from November 12, 1997, to March 1, 1998, for 
convalescence following surgical treatment for the service-
connected left knee disability.  The veteran gave testimony 
at a hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) sitting at the RO in September 
2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

It does not appear that the claims folder contains all the VA 
treatment records pertinent to the claims on appeal.  In a 
December 1997 written statement, the veteran reported that he 
had treatment for his service-connected left knee at the VA 
Medical Center (MC) in Augusta, Georgia, "back in the early 
1990's".  A review of the evidence of record does not reveal 
these records, and it does not appear that any attempt has 
been made to develop these records.  In addition, records 
developed at the time of the veteran's left knee surgery in 
June 1999 have not been associated with the claims folder.  
As VA records are considered to be constructively included 
within the record, and must be acquired if material to an 
issue on appeal, it is necessary to obtain the aforementioned 
medical records prior to a final decision in this case.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

The latest VA examination of record which assessed the left 
knee is dated in January 1999, with an addendum dated in 
February 1999.  Therefore, it predates the veteran's most 
recent left knee surgery in June 1999.  Accordingly, the 
Board finds that a current VA examination, which includes an 
opinion as to the impact of the veteran's left knee on his 
employability as well as an opinion as to the limitation of 
function due to pain, is necessary to provide a more complete 
picture of the veteran's service-connected left knee 
disorder.

Finally, the Board notes that in a July 1999 rating decision, 
the RO granted a temporary total disability evaluation for 
the period from June 15, 1999, to August 1, 1999, for 
convalescence following ambulatory surgical treatment for the 
service-connected left knee.  The veteran was informed of 
that decision by letter dated August 9, 1999.  Correspondence 
from the veteran dated August 11, 1999, stated that it was a 
Notice of Disagreement with respect to that issue and that he 
wanted the temporary total disability evaluation extended to 
a total of three months.

The record before the Board does not reflect that a Statement 
of the Case (SOC) has been issued regarding the claim for an 
extension of temporary total disability beyond August 1, 
1999.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue an SOC, the Board should remand the issue to the RO, 
not refer it there, for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all additional VA clinical treatment 
records pertaining to the veteran's 
service-connected left knee disability 
which have not already been associated 
with the claims folder.  The Board is 
particularly interested in:

a.  Copies of records of left knee 
treatment that the veteran received 
at the Augusta VAMC in the early 
1990s; and

b.  Copies of records of left knee 
treatment that the veteran received 
at the Atlanta/Decatur VAMC from 
November 1996 to the present, 
particularly treatment records made 
at the time of ambulatory knee 
surgery in June 1999.

Copies of all such available records 
should be associated with the veteran's 
claims folder.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.

2.  The veteran should be afforded a VA 
examination to assess the severity of the 
veteran's service-connected left knee 
disorder currently and also following the 
termination of his temporary total rating 
in March 1998.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
before the examination.  All indicated 
tests and studies should be accomplished, 
and the findings should be reported in 
detail.  The examiner should review the 
results of any testing prior to completion 
of the report.

a.  With respect to the current 
functioning of the veteran's left 
knee, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, 
ankylosis (favorable or 
unfavorable), subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
affect, if any, of the veteran's 
pain on the function and movement of 
his left knee.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (1999) (functional loss may 
be due to pain, supported by 
adequate pathology).  In particular, 
it should be ascertained whether 
there is additional motion lost due 
to pain on use or during 
exacerbation of the disability.  The 
examiner is requested to comment on 
the degree of limitation on normal 
functioning caused by pain and the 
affect of his left knee disability 
on his employability.  Range of 
motion testing should be conducted 
with an explanation as to what is 
the normal range of motion.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of 
left knee pathology found to be 
present.

b.  The examiner is also requested 
to provide a medical opinion 
concerning the length of 
convalescence required after the 
veteran's November 1997 knee 
surgery.  Based on a review of the 
record, the examiner is requested to 
state whether, after March 1, 1998, 
additional convalescence was 
required due to:

? incompletely healed surgical 
wounds; or
? therapeutic immobilization of the 
knee joint; or
? if regular weight-bearing was 
prohibited, requiring the 
necessity for continued use of a 
wheelchair or crutches.

The examiner should provide complete 
rationales for all conclusions reached.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should thereafter readjudicate 
the veteran's claims.  As regards the 
arthritis claim, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 (1999) 
as the veteran has, in essence, appealed 
the issue of determination of the initial 
rating as regards that disorder.  If any 
of the benefits sought remain denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO should furnish the veteran and 
his representative with an SOC on the 
issue of entitlement to an extension of a 
temporary total disability evaluation 
beyond August 1, 1999, which was denied 
by the RO in July 1999.  He should be 
advised of the necessity of filing a 
timely substantive appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



